DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 07/28/2022 has been entered. 

Response to Arguments

Applicant's submission filed 07/28/2022 has been fully considered.  Applicant’s amendments to the claims have overcome the objections of record by correcting typographical errors in claims 1, 8, 11, and 13.  Applicant’s amendments to the claims have overcome the 112 rejections of record by clarifying language in claims 1, 3, 5, 7, 8, 11 - 14, 16, and 20, and cancelling claim 4.  Applicant’s arguments regarding the 102 rejection of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3 and 6 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durmaz et al. (of record; WO 2013/055791 A1; “Durmaz”).
This rejection is maintained for the reasons set forth in the office action mailed 04/28/2022 and for the reasons set forth below.  The rejection heading has been updated to reflect cancellation of claim 4 by applicant.
Applicant argues that Durmaz does not teach a temperature modulation process.
These arguments are not persuasive because the claims are drawn to a composition and not a method.  Thus, Durmaz is not required to teach active method steps in order to meet the claim.
Applicant further argues that Durmaz does not teach the particular polymeric shell as now claimed.
These arguments are not persuasive.  Durmaz teaches that the shell of the micelle may further comprise an antibody, which reasonably reads on applicant’s “protein” or “peptide” polymeric shell. 
  
Potential Allowable Subject Matter

Claims 11 - 20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the closest prior art is Durmaz et al. (of record; WO 2013/055791 A1; “Durmaz”).  However, Durmaz does not teach or suggest the active method step of subjecting the nano-droplet to a controllable temperature modulation process outside of a human, animal or biological cell or tissue and before administering the nano-droplet to the human, animal, or biological cell or tissue.  Further, the prior art provides no rationale to modify the teachings of Durmaz to incorporate such an active step.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618